Case 1:12-cv-01466-ALC Document 36-14 Filed 08/26/19 Page 1 of 3

 

 

 
Case 1:12-cv-01466-ALC Document 36-14 Filed 08/26/19 Page 2 of 3

B5/18/2810 15:53 2038562466 Jar

IE KR Ney Elsatnia Contractors, Ine.

4411 SIXTY-FIFTH ST,
WOODSIDE, N¥ 11377
FAX (203} 838-2466

May 10, 2010

NYC DEP
59-17 Junction Blvd. — 17" Floor
Flushing, N. ¥. 11373

Al: Mr. A. Wasserman

~ Ref Subcontractor Approval Request by Schlesinger-Siemens LLé-——

Dear Mr. Wasserman:

I have just obtained documentation und I was outraged at leaming of the barefaced fraud
conimitted by Schlesinger-Siemens LLC in submitting a raquest for approval of my
company, J&R Rey Electrical Contractors Inc., for approval as a subcontractor almost a
year after they directed me to leave the job, refused to pay for work performed and

tefiised to henar other contracts.

Documents produced under FOLA request to a third party for Contract WP-1 03, Wards
Island WPCP, Contract 79E, Req. No. CTC 826 200700036666 were forwarded to me
this week. I was amazed to see that on January 28, 2009, Mr. Kenneth G. Schill
submitted to you a request for approval of J&R Rey Electrical Contractors Inc., (copy
attached) in an obvious attempt to maintain ihe fagade that my company was an actrye
participant in Schlesinger-Siemens MBE utilization program. This despite their having
refused to honor legitimate invoices, accused me of owing them over $300,000.00 and
directing that my company leave the project in April of 2008.

There is ample documentation of these events, including letters from my attomey,
demanding compensation from Schlesinger-Siernens LLC for its outrageous, Mlegal
actions. One look at Mr. Ciampi’s, August 22, 2008 letter (copy attached) makes clear
that Schlesinger-Siemens LLC was committing fraud against both the NYC DEP and
J&R Rey Electrical Contractors Inc. in its January 2009 submission.

 

 
Case 1:12-cv-01466-ALC Document 36-14 Filed 08/26/19 Page 3 of 3

B5/10/26168 15:59 2038382466 J&R Frese 3

The information that has been submitted previously withowt my knowledge and
authorization constitutes fraud and the Investigative General Office should conduct an
investigation as soon as possible,

Sincerely,

“ /
John Rey
J&R Rey Electrital Contractors Ine.

cc: Mr. R. Dung
Mr. M. Kalish
WeO theo eee pe ep pees nts te
Mr. 3 Solomon
Mr. M. Carroll

 

 
